     Case: 1:20-cv-07329 Document #: 13 Filed: 01/12/21 Page 1 of 1 PageID #:71

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

LGP Realty Holdings, LP, et al.
                                                Plaintiff,
v.                                                            Case No.: 1:20−cv−07329
                                                              Honorable Andrea R. Wood
GRAYSLAKE STOP & SHOP, LLC, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 12, 2021:


       MINUTE entry before the Honorable Andrea R. Wood: Defendants' motion for
extension of time [12] is granted. Defendants shall have until 1/21/2021 to answer or
otherwise respond to the complaint. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
